Title: Enclosure D: [Statement of One Year’s Interest on the Foreign Loans], January 1795
From: Hamilton, Alexander
To: 







Dollars
Cents


20,500,000
Guilders, amount of Five ⅌ Cent: Loans effected at Amsterdam  Guilders
1,025,000




2,050,000
Guilders, amount of Four and a half ⅌ Cent. Loan effected at Antwerp
92,250




7,950,000
Guilders, amount of Four ⅌ Cent: Loans effected at Amsterdam
318,000




30,500,000
Amount at Interest, 





467,500
Guilders, amount of premiums and gratifications to be paid on a loan of Two millions of Guilders.





30,967,500
Guilders, amount to be paid for Loans effected at Amsterdam & Antwerp.






Amount of one years Interest on the Dutch & Antwerp Loans Guilders
1435,250





which at 40 cents ⅌ Guilder, is

574,100



Livres  S.d. 12,188,040.12.2
balance due to the French Government, @ 4.706 ⅌ Cent: ⅌ annum, being an average of interest payable on the French Loans when obtained Livs
573,569.3.9.





List which @ 18 15/100 cents ⅌ Livre is

104,102
80



Amount of one year’s Interest on the Foreign Loans as due on the 31: of december 1794






Dollars

678,102
80


Statement of Interest Payable on the Domestic Debt.




Dollars
Cents.


1st.
Interest payable by the existing Contract on the debt as it stood on the last day of december 1794.





On Six per Cent Stock





Dollars
29,046,730.62







On the original Capital of the debt to Foreign Officers






186,988.23
29,233.718.85 @ 6 ⅌ Ct.
1,754,023.13





On three ⅌ Cent: Stock 19,484,840.68






19,484,840.68







On the Interest of the Capital due to Foreign Officers, to december 31: 1790






22438.58
19,507.279.26 @ 3 ⅌ Ct.
585,249.37





On the Unfunded debt, ⅌ Statement






1,184,323.40







from which deduct Indents of Interest which bear no Interest






83,805







Unfunded Debt bearing Interest







1,100,51840 @ 6 ⅌ Ct.
66,031.10





Total of Interest payable annually by the Contract existing at the close of the year 1794
2,405,272
60


2nd.
Interest payable after the year 1800, on the principles of the Contract existing at the end of 1794.





On the deferred stock existing at the end of 1794, being







14,523,365.45 @ 6 ⅌ Ct.
871,401.92





On the Six ⅌ Cent: Stock as stated above







29,233,718.85 @ 6 ⅌ Ct.
1,754,023.13





On the three ⅌ Cent: Stock ditto







19,507,279.26 @ 3 ⅌ Ct.
585,218.37





On the Unfunded debt  ditto







1,100,518.40 @6 ⅌ Ct.
66,031.10





Total of Interest which would be payable after the year 1800 on the whole domestic debt, on the principles of the existing contract at the end of 1794
3,276,674
52


3rd.
Interest which would be payable if the whole Domestic Debt was subscribed to the Loan.





On six ⅌ Cent: Stock

29,967,397.80 @6 ⅌ Ct.
1,798,043.86





On Three ⅌ Cent: Stock

19,967,936. @ 3 ⅌ Ct.
599,038.08





Annual Interest ’till the close of the year 1800
2,397.081
94



Interest on Deferred Debt which becomes six ⅌ Cent: Stock after the year 1800
14,890,204.90 @ 6 ⅌ Ct.

893,412
29



Total Interest which would be payable annually after the year 1800, if the whole debt was subscribed
Dollars
3,290,494
23


Alexander HamiltonSecy of the Treasy
